FILED
                            NOT FOR PUBLICATION                               NOV 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-55259

              Plaintiff - Appellee,              D.C. No. 2:08-cv-05189-DOC-SS

$80,010.00 IN U.S. CURRENCY,
                                                 MEMORANDUM*
              Defendant,

  v.

JAMES WILSON, Jr.,

              Claimant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                           Submitted November 9, 2011**
                               Pasadena, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Before: FERNANDEZ and TALLMAN, Circuit Judges, and ROSENTHAL,
District Judge.***

      James Wilson, Jr. appeals from the district court’s judgment ordering the

forfeiture of $80,010 in United States currency to the government. Narcotics

officers seized the currency from Wilson’s luggage at the Los Angeles

International Airport. Wilson argues that the district court erred in concluding that:

(1) the government had probable cause to institute civil forfeiture proceedings; and

(2) the government proved by a preponderance of the evidence at trial that the

currency was the proceeds of illegal drug transactions.1 We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Because the second requirement is more demanding, we address the second

argument first. The record shows that the district court did not err by concluding

that the government established, by a preponderance of the evidence, a substantial

connection between the seized currency and illegal drug activity. See 18 U.S.C. §

983(c); 21 U.S.C. § 881(a)(6). Though the issue is close, we find that the evidence



          ***
            The Honorable Lee H. Rosenthal, District Judge for the U.S. District
Court for Southern Texas, sitting by designation.
      1
         In his opening brief, Wilson also argued that the district court erred by
denying his merits summary judgment motion. Wilson withdrew this argument in
his reply brief and we do not address it.


                                          2
was sufficient to satisfy the government’s burden of proof. See United States v.

$22,474.00 in U.S. Currency, 246 F.3d 1212, 1217 (9th Cir. 2001) (stating that the

appellant’s “inconsistent statements about the money and his reasons for being in

Phoenix tend[] to support an inference that the money was drug-related”); United

States v. $29,959.00 in U.S. Currency, 931 F.2d 549, 553 (9th Cir. 1991) (stating

that having a large amount of cash is “strong evidence” of a connection to illegal

drug activity); United States v. $215,300 U.S. Currency, 882 F.2d 417, 419 (9th

Cir. 1989) (stating that concealing and lying about a large amount of money

supports the inference that the money is related to narcotics trafficking). Wilson

and his father testified at trial, attempting to show legitimate sources for the

money, but the district court found their testimony not credible. We see no reason

to overrule the district court’s credibility finding. See United States v. Padilla, 888

F.2d 642, 645 (9th Cir. 1989) (“Trial court determinations based on witness

credibility are given special deference.” (citing Anderson v. City of Bessemer City,

470 U.S. 564, 573 (1985)).

       The government initiated the forfeiture action against the seized currency

based on substantially the same evidence presented at trial. Because this evidence

was sufficient to satisfy the government’s burden of proof at trial, it was also

sufficient to satisfy the lower probable cause standard that the government must


                                           3
meet to bring a civil forfeiture proceeding. See $22,474, 246 F.3d at 1215–16

(describing the standard the government must meet to bring civil forfeiture

proceedings).

      AFFIRMED.




                                         4